Citation Nr: 1021055	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back injury with 
arthritis of the cervical, thoracic and lumbar spine.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to June 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the Veteran's claim for service 
connection for a back injury with claimed residual arthritis 
of the cervical, thoracic and lumbar spine.  During the 
pendency of this appeal, the Portland, Oregon, RO assumed the 
role of the agency of original jurisdiction.

In September 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Portland RO. A 
transcript of that proceeding has been associated with the 
claims file.

In December 2008, the Board remanded the Veteran's claim of 
entitlement to service connection for a back injury with 
arthritis of the cervical, thoracic and lumbar spine.  The 
agency of original jurisdiction (AOJ) continued the previous 
denial in a March 2010 supplemental statement of the case 
(SSOC).  The Veteran's VA claims folder has been returned to 
the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board remanded this case in December 2008 for the RO/AMC 
to obtain outstanding VA medical records since 2005.  
Unfortunately, the Board finds that an additional remand is 
necessary prior to review of the Veteran's claim.  

During the above-referenced Travel Board hearing in September 
2008, the Veteran discussed his injuries and claimed that his 
symptoms had persisted since service.  He also indicated that 
he had undergone treatment at a VA outpatient clinic in 
Salem, Oregon for his spine since 2005.  See the September 
2008 Board hearing transcript, page 18.  These records, 
however, were absent from the claims folder.

The procurement of such pertinent VA medical reports is 
required.  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the Secretary 
and the Board and should be included in the record").  In 
light of the foregoing, the Board finds that another attempt 
should be made to identify and associate these records with 
the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1.	The RO must attempt to procure copies 
of all records which have not 
previously been obtained from 
identified treatment sources.  
Specifically, the RO should request any 
records from the VA outpatient clinic 
in Salem, Oregon, since 2005 pertaining 
to the Veteran's claim back injury with 
arthritis of the cervical, thoracic, 
and lumbar spines.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

2.	Thereafter, the claim for entitlement 
to service connection for a back injury 
with arthritis of the cervical, 
thoracic and lumbar spine must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought 
by the Veteran in connection with this 
claim, the Veteran and his 
representative must be provided a 
supplemental statement of the case and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


